Thank you for your recent interest in Micron (MSEV-OTCBB; NDD-Frankfurt Stock
Exchange) (“Micron”).  As you can see Micron has many exciting things occurring,
especially since the recently announced entry in an oil sands project in the
Athabasca region of Alberta, Canada, which is the world's largest Oil Sands
region.  Micron has also just announced that new drilling is now underway on the
Texas prospect that has had 5 out of 5 successful wells drilled to date, and
Micron is in the completion stage on a new gas well in Alberta. As it stands,
Micron is one of if not the smallest market capitalized company with exposure to
the Alberta Oil Sands.  This first project is located in the Athabasca Oil
Sands, which is the single largest oil sands formation in the world.




This new Oil Sands Project is located just south of Fort McMurray, Alberta and
is in close proximity to major oil sands projects by Devon, Encana, and Cononco
Philips. At a recent presentation, Encana's COO stated that Encana's Christina
Lake Prospect, which is within 15 miles of Micron's new prospect, could grow to
produce 250,000 barrels per day. The closest Oil Sands Project adjacent to
Micron’s new project is the Whitesands project that has stated reserves of 1.3
billion barrels of oil in place. Micron has also recently been listed on the
Frankfurt Stock Exchange and management anticipates this to have a very positive
effect on the company going forward. When you factor in the recent near all time
highs on oil and gas prices, management feels Micron is poised for significant
growth potential.




60 Minutes article on the Alberta Oil Sands
http://www.cbsnews.com/stories/2006/01/20/60minutes/main1225184.shtml







ALBERTA OIL SANDS

The Oil Sands of Canada hold recoverable reserves of 175 billion barrels with a
proven reserve life of 480 years and another 130 billion barrels of potential
reserves, which is second only to Saudi Arabia's 262 billion barrels. As a
comparison, the United States has only 29 billion barrels of recoverable
reserves and has decreasing domestic production while their demand is increasing
by 1-2% every year. Canada is in an optimal position to supply oil to the US
with its favorable political climate, close proximity and being one of the few
non-OPEC countries which can grow its oil production. [ab.jpg]

[map.jpg]




.






